internal_revenue_service number release date index number ---------------------- -------------------------------------- ------------------------- -------------------------- in re ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------- telephone number ---------------------- refer reply to cc intl b06 plr-118753-12 date date ----- ------- legend taxpayer state accounting firm z corp country a country b date date month tax_year dear ------ ------- ------------------------------ ----------------- -------------- ----------------------------------------- -------------------------------- ----------------------- --------- ---------------------- ------------------------ ---------------------- ------- this responds to a letter dated date supplemented by letters dated date and date submitted by accounting firm requesting that the internal_revenue_service service grant taxpayer consent to change its methods for measuring and timing together referred to hereinafter as measuring and identifying employee stock_options restricted_stock units and performance-based restricted_stock units collectively referred to hereinafter as stock-based compensation or sbc pursuant to sec_1_482-7 for purposes of determining the amount taxpayer must include in its cost_sharing_arrangement csa as intangible_development_costs idcs beginning in tax_year the consent granted by this letter is based upon information and representations submitted by taxpayer and accounting firm and accompanied by penalty of perjury statements executed by appropriate parties this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process plr-118753-12 facts taxpayer a state corporation and its wholly owned subsidiary z corp an entity organized under the laws of country a entered into a csa on date taxpayer thereafter entered into a first amendment to the csa on date ------------------------------ --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------- since the formation of the csa taxpayer has granted sbc in the form of employee stock_options restricted_stock units and performance-based restricted_stock units the standard vesting terms for sbc granted by taxpayer to employees consist of four-year periods with ---- -percent vesting each year standard four-year ---- -percent vesting however some vesting periods for sbc vary from the standard four year ---- -percent vesting the sbc in the form of employee stock_options and restricted_stock units do not contain service or performance vesting restrictions other than the requirement that employment not be terminated prior to the vesting date the sbc in the form of performance-based restricted_stock units also contains in addition to the requirement that employment not be terminated prior to the vesting date requirements that certain company performance tests for example tests based on taxpayer’s revenue and operating income performance compared with specified peer companies be met in order for the awards to vest the sbc granted by taxpayer includes restricted shares issued to employees located in country b these restricted shares are subject_to certain special provisions intended to facilitate taxpayer’s compliance with the laws of country b in accordance with these special provisions taxpayer requires all employees who are nationals of country b to liquidate their shares upon vesting however neither this nor any other sbc issued by taxpayer is subject_to any post-vesting restrictions that would prohibit or in any way limit the employee’s ability to sell his or her shares after vesting taxpayer’s csa provides that costs attributable to sbc shall be calculated as the amount allowable to the parties as a deduction for u s federal_income_tax purposes consistent with the general method for measuring sbc costs in sec_1 d iii a hereinafter referred to as the default method however taxpayer asserts that it had intended from the inception of the csa to elect to measure sbc in the same amount and as of the same time as the fair value of the sbc reflected as a charge against income in audited financial statements as provided by sec_1_482-7 and notice_2005_99 2005_2_cb_1214 referred to hereinafter as the elective method taxpayer further asserts that it intended to determine whether sbc measured under the elective method is related to the intangible development activity by analyzing the activities of the recipients of the sbc by reference to financial reporting periods as provided in notice_2005_99 referred to hereinafter as period-by- plr-118753-12 period identification in month taxpayer discovered that it had not elected the elective method and period- by-period identification taxpayer thereafter filed a request for the commissioner’s consent to prospectively change its methods for measuring and identifying sbc under sec_1_482-7 and notice_2005_99 for purposes of this request taxpayer made the following representations with regard to its csa taxpayer is and will remain in compliance with all record- keeping requirements of the internal_revenue_code_of_1986 as amended and the regulations thereunder including sec_1_482-7 upon request taxpayer will timely provide to the commissioner records kept pursuant to such requirements the standard vesting terms for sbc granted by taxpayer consist of four year vesting periods with 25-percent vesting each year however some sbc is subject_to vesting terms that vary from the standard four year 25-percent vesting none of the sbc is subject_to significant post-vesting restrictions vesting terms longer than four years or service or performance vesting restrictions that will have a substantial effect on the fair value of the sbc under gaap or result in unreasonably long vesting periods for all sbc granted before the first taxable_year beginning after receiving the commissioner’s consent referred to hereinafter as legacy sbc taxpayer will use the default method of measurement and grant_date identification until the legacy sbc has been exercised or has lapsed for all sbc granted on or after the first day of the taxable_year beginning after receiving the commissioner’s consent referred to hereinafter as new sbc taxpayer will use the elective method and period-by-period identification and taxpayer will amend its csa to elect the elective method of measurement and period-by-period identification within days of receiving the commissioner’s consent to change methods therefore beginning with the return for tax_year taxpayer will include the legacy sbc costs in its cost pool using the default method of measurement and grant_date identification and will include the new sbc costs in its cost pool using the elective method of measurement and the period-by-period method of identification in addition to making these and other representations taxpayer has explained that it intends to implement period-by-period identification by identifying the cost center to which each employee that has sbc vesting is assigned during the applicable financial reporting_period if sbc that vests during the financial reporting_period was paid to an plr-118753-12 employee assigned to a cost center classified as a research_and_development r d cost center during that financial reporting_period then that sbc will be identified with the ida of the csa for that purpose taxpayer classifies a cost center as an r d cost center according to the definition of r d activities for u s gaap purposes law measurement of stock-based compensation related to intangible development sec_1_482-7 provides the default method for measurement and timing of stock-based compensation idcs as follows except as otherwise provided in this paragraph d iii the cost attributable to stock-based compensation is equal to the amount allowable to the controlled participant as a deduction for federal_income_tax purposes with respect to that stock-based compensation_for example under sec_83 and is taken into account as an idc under this section for the taxable_year for which the deduction is allowable sec_1_482-7 provides the elective method for measurement and timing of stock-based compensation idcs with respect to options on publicly traded stock as follows with respect to stock-based compensation in the form of options on publicly traded stock the controlled participants in a csa may elect to take into account all idcs attributable to those stock_options in the same amount and as of the same time as the fair value of the stock_options reflected as a charge against income in audited financial statements or disclosed in footnotes to such financial statements provided that such statements are prepared in accordance with united_states generally_accepted_accounting_principles by or on behalf of the company issuing the publicly traded stock sec_1_482-7 provides for the time and manner of making the election in relevant part as follows the election described in this paragraph d iii b is made by an explicit reference to the election in the written contract required by paragraph k of this section or in a written amendment to the csa entered into with the consent of the commissioner pursuant to paragraph d iii c of this section sec_1_482-7 provides in relevant part plr-118753-12 i f controlled participants already have granted stock_options that have been or will be taken into account under the general_rule of paragraph d iii a of this section then except in cases specified in the last sentence of paragraph d iii b of this section the controlled participants may make the election described in paragraph d iii b of this section only with the consent of the commissioner and the consent will apply only to stock_options granted in taxable years subsequent to the taxable_year in which consent is obtained notice_2005_991 extended the elective method to nonvested equity shares or nonvested equity share units within the meaning of statement of financial_accounting standards no share- based payment financial_accounting standards board rev sfa sec_123r provided that those shares or share units i constitute or are issued with respect to publicly traded stock within the meaning of sec_1_482-7 and ii are not subject_to market conditions or significant post-vesting restrictions within the meaning of sfa sec_123r we refer to such shares and share units as restricted shares and share units an election to apply the elective method to restricted shares or share units is generally made in the time and manner set forth in sec_1_482-7 however the consent of the commissioner is not required to elect the elective method for restricted shares and share units if the election is made by a written amendment to the csa not later than the latest due_date with regard to extensions of a federal_income_tax return of any controlled participant for the first taxable_year beginning after date identifying stock-based compensation related to intangible development sec_1_482-7 provides the rule for identification of sbc with the intangible development activity ida grant_date identification in relevant part as follows the determination of whether stock-based compensation is directly identified with or reasonably allocable to the ida is made as of the date that the stock-based compensation is granted accordingly all stock- based compensation that is granted during the term of the csa and at date of grant is directly identified with or reasonably allocable to the ida is included as an idc under paragraph d of this section notice_2005_99 refers to the sbc rules contained in sec_1_482-7 the materially similar predecessor of the rules in sec_1_482-7 that are applicable in the present case plr-118753-12 notice_2005_99 provides that a taxpayer may choose to determine whether sbc measured by the elective method is related to the ida using period-by-period identification rather than grant_date identification specifically notice_2005_99 provides that c ontrolled participants may choose to determine whether stock-based compensation measured by the elective method is related to the intangible development area by analyzing the activities of the employee recipients of the stock-based compensation by reference to financial reporting periods identifying the related compensation on a period by period basis in this context the treasury_department and the irs emphasize that activities within the intangible development area are not necessarily coextensive with those activities classified as research_and_development for financial reporting purposes consequently nothing in this notice should be interpreted as eliminating the requirement to take into account all stock- based compensation costs related to the intangible development area controlled participants must identify the stock-based compensation that is related to the intangible development area notwithstanding that the activities conducted to develop intangibles covered by the qcsa may differ from the activities classified as research_and_development for u s gaap purposes notice_2005_99 further provides taxpayers’ implementation of this identification method based on financial reporting periods must meet four requirements first the identification methodology must be applied consistently under the principles of sec_1 d iii c second any stock-based compensation the fair value of which is not reflected as a charge against income in audited financial statements for example as in the case of certain stock_options the fair value of which was disclosed in footnotes prior to the effective date of sfa sec_123r must be identified for purposes of sec_1_482-7 as if the fair value of such compensation were reflected as a charge against income in audited financial statements third as under the grant-date identification rule controlled participants using this identification methodology must exclude stock-based compensation granted prior to the term of the qcsa fourth and finally stock-based compensation granted but not vested during the term of the qcsa must be treated as vesting immediately before expiration or termination of the qcsa for purposes of sec_1_482-7 under this final requirement if costs attributable to stock-based compensation granted during the term of the qcsa are allocable under u s gaap to reporting periods subsequent to the term of the qcsa the determination of whether these costs must be taken into account as intangible_development_costs must be based on the employee's activities plr-118753-12 as of the financial reporting_period during which the date of the expiration or termination of the qcsa occurs generally pursuant to sec_1_482-7 and b a change_of identification method may be made only by a written amendment to the csa entered into with the consent of the commissioner however notice_2005_99 further provides that the consent of the commissioner is not required to change from grant_date identification to period-by-period identification if such written amendment is made no later than the latest due_date with regard to extensions of a federal_income_tax return of any controlled participant for the first taxable_year beginning after date analysis based on taxpayer’s representations the service grants taxpayer prospective consent to change to the elective method and period-by-period identification this consent is effective for days from the date of this letter therefore if taxpayer chooses to change its method for measuring and identifying employee sbc it must make the written election in its csa within days from the date of this letter caveats the sole purpose of this private_letter_ruling is to grant consent for taxpayer to use the elective method and period-by-period identification for purposes of including sbc as an idc that taxpayer must share for purposes of its csa except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed or implied regarding i whether all of the sbc issued by taxpayer are eligible for the elective method under the criteria set forth in notice_2005_99 ii whether for purposes of implementing period-by-period identification during any financial reporting_period the sbc costs of employees assigned to r d cost centers for financial reporting purposes are co-extensive with all of taxpayer’s sbc costs directly identified with or reasonably allocable to the ida of the csa and iii the apa that taxpayer has requested or any transactions or items discussed or referenced in this letter that may be covered by or otherwise relevant to any such apa this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-118753-12 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely ___________________________ jason m osborn senior technical reviewer branch office of associate chief_counsel international
